DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 7, 8 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 13-16 and 18 have been fully considered and are persuasive however the prior art to Wild has been alternatively applied as necessitated by the present claim amendments. The claimed flange bore is now analogized as the bore of the housing containing fulcrum pin 15 (see below). The flange bore is aligned with a slider bore 31 (see Fig. 5) and the slider bore having a smaller depth Sbd than the flange bore Fbd. Please see ¶6 for the full anticipation rejection.

    PNG
    media_image1.png
    516
    836
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
Claims 1-4, 6-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,998,596 to Stiennon (“Stiennon”).
Regarding claims 1 and 10, Stiennon discloses a slidable trigger assembly (see sheets 4 and 5) comprising:
a main body (comprising frame 20 and trigger plate 22) housing a trigger 31 and a sear (comprising sear 58 and transmitting pin 36); 
a slider (comprising adjusting link 45), slidably coupled with the main body (best shown in Figs. 4 and 8); and 
a slide adjuster (comprising adjusting member 49 and locking screw 54) configured to adjust a position of the sear (comprising sear 58 and transmitting pin 36) to a target position with respect to the slider (wherein adjustment of element 49 slidingly translates adjusting link 45 which is interlocked with transmitting-member 37, thus moving at least transmitting pin 36 to a target position with respect to the slider 45, see page 3, lines 29-55).
Regarding claims 2 and 3, Stiennon further discloses wherein the main body (comprising trigger plate 22) comprises a flange (ears 40) protruding therefrom (see Fig. 13), wherein the flange 40 comprises a flange bore (containing pin 41) and the slider 45 comprises a slider bore 72.
Regarding claims 2 and 7, Stiennon further discloses wherein the main body (comprising trigger plate 22 and frame 20) comprises a flange (annotated below) protruding therefrom (see Fig. 4, wherein the flanges protrude downwardly), wherein the flange comprises a channel (passage 56) shaped to receive the slider 45.
Regarding claim 6, Stiennon further discloses snug receipt of the fastener 41 whithin the slider bore 72 (see at least Fig. 7).
claim 8, Stiennon further discloses wherein the slider 45 includes a protrusion (annotated below), distal from an edge of the flange (the lower right edge of the left flange annotated in Fig. 4 below), the protrusion extending perpendicularly (perpendicular with respect to a long axis of the slider 45) into the channel 56 – See Fig. 4).
Regarding claim 11, Stiennon further discloses lateral movement of the sear (comprising 36) with respect to the slider 45 in response to adjustment of slide adjuster 49.
Regarding claim 12, Stiennon further discloses wherein the slide adjuster comprises a set screw 54.

    PNG
    media_image2.png
    729
    712
    media_image2.png
    Greyscale

claims 4, Stiennon further discloses wherein the flange bore (containing pin 41) is larger than the slider bore 72 (wherein the depth/width of either of flange bores is larger than the depth/width of slider bore 72, see Fig. 7 below).

    PNG
    media_image3.png
    321
    374
    media_image3.png
    Greyscale

Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,998,596 to Stiennon (“Stiennon”).
Regarding claim 13, Wild discloses a slidable trigger assembly comprising: 
a main body 1 housing a trigger (comprising trigger lever 2) and a sear 19, the main body 1 comprising a flange bore (annotated below, containing fulcrum pin 15); and 
a slider 30, slidably coupled with the main body 1 (wherein element 30 translates vertically, see Figures 1 and 4), the slider comprising 30 a slider bore 31 smaller than the flange bore (wherein the flange bore has a flange bore depth Fbd and the slider bore has a slider bore depth Sbd, wherein Sbd < Fbd), 31 to receive a fastener (fulcrum pin 15) therethrough.

    PNG
    media_image4.png
    516
    836
    media_image4.png
    Greyscale

Regarding claim 14, Wild further discloses wherein the slider bore 31 is shaped to snugly1 receive the fastener 15 (see Fig. 2 for example).
Regarding claim 15, Wild further discloses wherein the main body 1 comprises a channel (annotated above) shaped to receive the slider 30.
	Regarding claim 16, Wild further discloses wherein the slider 30 includes a protrusion 19, distal from an edge (annotated above) of the main body 1, the protrusion 19 extending perpendicularly into .
Allowable Subject Matter
Claim 5, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, Stiennon does not teach or suggest (in the context of the pertinent claims) wherein the fastener is for connecting the slidable trigger assembly to a firearm as Applicant discloses in at least ¶[0017-0018]. Instead, the fastener 41 of Stiennon, as applied above, functions to secure and guide components of the slidable trigger assembly within the firearm housing. Stiennon discloses unrelated fasteners (23, 24, Fig. 4) which perform the claimed functionality of fastening the trigger assembly to the firearm. The known prior art fails to make obvious modification of Stiennon to arrive at the claimed limitations.
Regarding claims 9 and 17, Stiennon or Wild does not teach or suggest (in the context of the pertinent claims) a pin extending through the protrusion between opposing slots of the main body as Applicant discloses in at least Fig. 2 and ¶[0015]. The known prior art fails to make obvious modification of either reference to arrive at the claimed limitations.
Regarding claim 18, Wild does not teach or suggest (in the context of the pertinent claims) lateral movement of the sear 19 with respect to slider 30 in response to physical manipulation of the slidable trigger assembly as Applicant discloses in at least ¶[0019-0020]. The claimed invention serving to simplify alignment of the sear with respect to the cocking piece during trigger installation ¶[0020]. Wild discloses rotational movement of sear 22 about pin 20 (see Figs. 1 and 4) with respect to a slider 30 which is slidably coupled with main body 1. An alternative embodiment shown in Fig. 7 of Wild teaches a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Snug: 1: to cause to fit closely. https://www.merriam-webster.com/dictionary/snugly